

	

		II

		109th CONGRESS

		1st Session

		S. 2171

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 21, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster

		  Relief and Emergency Assistance Act to reauthorize the temporary mortgage and

		  rental payments program.

	

	

		1.Short titleThis Act may be cited as the Mortgage

			 and Rental Assistance Reauthorization Act of 2005.

		2.FindingsCongress finds the following:

			(1)The mortgage and rental assistance program

			 was authorized under the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5121 et seq.) to provide assistance to individuals

			 who have lost a portion of their income and are having difficulties paying

			 their rents or mortgages.

			(2)The Disaster Mitigation Act of 2000 (Public

			 Law 106–390) amended the Stafford Act to end the program in May 2002.

			(3)Following the major disaster declaration

			 resulting from the terrorist attacks in New York on September 11, 2001, the

			 Federal Emergency Management Agency allowed the use of funds under the program

			 to aid residents who were having difficulties paying their rents or

			 mortgages.

			(4)The program should be reauthorized to allow

			 the Federal Government to provide direct housing assistance to those who have

			 been displaced by Hurricane Katrina.

			3.Temporary mortgage

			 rental assistanceSection

			 408(c)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5174(c)(1)) is amended—

			(1)by redesignating subparagraph (B) as

			 subparagraph (C); and

			(2)by inserting after subparagraph (A) the

			 following:

				

					(B)Temporary

				mortgage and rental payments

						(i)In

				generalThe President is

				authorized to provide assistance on a temporary basis in the form of mortgage

				or rental payments to, or on behalf of, an individual who, as a result of

				financial hardship caused by a major disaster, receives written notice of

				dispossession of or eviction from a residence by reason of a foreclosure of any

				mortgage or lien, cancellation of any contract of sale, or termination of any

				lease, entered into prior to such major disaster.

						(ii)Duration of

				assistanceThe assistance

				authorized under this subparagraph shall be provided for the duration of the

				period of financial hardship, but such period shall not exceed 18

				months.

						.

			4.ApplicabilityThe amendments made by section 3 shall apply

			 with respect to any major disaster occurring on or after August 24,

			 2005.

		

